Electronically Filed
                                                         Supreme Court
                                                         SCWC-12-0001120
                                                         01-DEC-2015
                                                         03:22 PM




                          SCWC-12-0001120

            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                          STATE OF HAWAIʻI,
                   Respondent/Plaintiff-Appellee,

                                vs.

                           NEIL BARNETT,
                  Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-12-0001120; CASE NO. 3DTA-12-02614)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant-Appellant Neil Barnett’s

 Application for Writ of Certiorari, filed on October 19, 2015,

 is hereby rejected.

           DATED: Honolulu, Hawaiʻi, December 1, 2015.

 Rebecca A. Copeland              /s/ Mark E. Recktenwald
 for petitioner
                                  /s/ Paula A. Nakayama
                                  /s/ Sabrina S. McKenna
                                  /s/ Richard W. Pollack
                                  /s/ Michael D. Wilson